Exhibit 10.1(l)(2)

AMENDMENT NO. 1 TO THE

TRUST AGREEMENT FOR RABBI TRUST A

WHEREAS, Sensient Technologies Corporation (the “Company”) is obligated in
accordance with the terms of certain agreements under (the “Contracts”) to make
certain payments for the benefit of selected Company executives in the event of
a change of control of the Company, and as the Company has incurred or expects
to incur liability under the terms of such Contracts, the Company established a
trust in the form of this rabbi trust (commonly referred to as “Rabbi Trust A”)
which is subject to the claims of the Company’s existing or future general
creditors;

WHEREAS, the Company desires to amend Section 2(a) of Rabbi Trust A to provide
that the Trustee may make a distribution from Rabbi Trust A for the payment of
taxes in compliance with Section 409A of the Internal Revenue Code of 1986
(“Section 409A”);

WHEREAS, the Company desires to make certain changes to the definition of
“Change of Control” under Section 13(d) of Rabbi Trust A in accordance with
available guidance under Section 409A, as amended and to make the definition of
“Change of Control” under Section 13(d) of Rabbi Trust A consistent with the
definition of “Change of Control” contained in the Change of Control and
Severance Agreement listed on Appendix A of Rabbi Trust A, specifically to:

 

  •  

change the ownership threshold in Section 13(d)(1) from 20% to 30%;

 

  •  

change the measuring date for determining a change in the composition of the
Board of Directors from March 1, 2002 to September 10, 1998;

 

  •  

change the ownership threshold in Section 13(d)(3) from 20% to 30%; and

 

  •  

add new paragraphs Section 13(d)(4) and Section 13(d)(5);

WHEREAS, the Company desires to amend Appendix A to reflect the new effective
date of the employment agreement listed on Appendix A; and

WHEREAS, the Company and Marshall & Ilsley Trust Company have determined to
amend Rabbi Trust A effective as of October 16, 2008 and Rabbi Trust A may be
amended by a written instrument signed by the Company and Marshall & Ilsley
Trust Company prior to the occurrence of a Change of Control.

NOW, THEREFORE, the trust agreement for Rabbi Trust A is hereby amended as
follows, effective as of October 16, 2008:

 

  1. Section 2(a) of Rabbi Trust A is hereby amended to add a new paragraph at
the end of Section 2(a) to read as follows:

“Notwithstanding the above, subject to the terms of the Contracts, the Trustee
may distribute to an Executive an amount:

 

  (i) to satisfy the Executive’s obligation to pay state, local or foreign taxes
as well as an additional amount to satisfy the Executive’s obligation to pay the
taxes incurred as a result of such payment, including any federal, state or
local income taxes and the Executive’s portion of any employment taxes;



--------------------------------------------------------------------------------

  (ii) to satisfy the Executive’s portion of employment taxes (to the extent
necessary to pay the Federal Insurance Contributions Act tax amount (the “FICA
Amount”)) as well as an additional amount to satisfy the Executive’s obligation
to pay any federal, state, local or foreign income taxes incurred as a result of
such payment; and/or

 

  (iii) if the Executive has an obligation to include amounts in income as a
result of Section 409A of the Internal Revenue Code of 1986.”

 

  2. Paragraph (d) of Section 13 is hereby amended in its entirety to read as
follows:

“(d) For purposes of this Trust, Change of Control shall mean:

 

  (1) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of 30% or
more of either (A) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (1), the following
acquisitions shall not constitute a Change of Control: (I) any acquisition
directly from the Company, (II) any acquisition by the Company, (III) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (IV)
any acquisition pursuant to a transaction which complies with clauses (A),
(B) and (C) of subsection (3) of this paragraph (d); or

 

- 2 -



--------------------------------------------------------------------------------

  (2) individuals who, as of September 10, 1998, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to September 10, 1998 whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or

 

  (3) consummation by the Company of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another entity (a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such business
combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
of such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or the action of the Board, providing for such Business
Combination; or

 

- 3 -



--------------------------------------------------------------------------------

  (4) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company taxed under Section 331 of the Code or with the
approval of a bankruptcy court pursuant to Section 503(b)(1)(A) of Title II of
the U.S. Bankruptcy Code.

 

  (5) Notwithstanding the foregoing, a Change of Control as defined in this
Section 13(d) shall not be treated as a Change of Control for purposes of this
Trust unless it constitutes a “change in control event” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5) or results in a termination or
liquidation of a plan within the meaning of Treasury Regulation
Section 1.409A-3(j)(4)(ix)(A) or (B) (as applicable).”

 

  3. Appendix A is hereby amended in its entirety to read as follows:

“Appendix A

(As of October 16, 2008)

 

  1. Executive Employment Contract, dated October 27, 2008, by and between
Sensient Technologies Corporation and Kenneth P. Manning.

 

  2. Change of Control and Severance Agreements entered into between Sensient
Technologies Corporation and certain Executives from time to time.”

IN WITNESS WHEREOF, this Amendment has been duly executed the 18th day of
December, 2008.

 

SENSIENT TECHNOLOGIES CORPORATION By  

/s/ Douglas S. Pepper

  Douglas S. Pepper   Vice President — Administration MARSHALL & ILSLEY TRUST
COMPANY By  

/s/ Steven Grieb

  Steven Grieb   Vice President

 

- 4 -